Fl

1/19/2020 .,  Trump@arGeisidO ADEMOS Hida Rice Darsoaeany Raquromehis| @inOeke Gin Petitiarnaye Lover Healthcare Costs for All ...

= [=| S 7 gov U.S. Department of Health & Human Services

 

FOR IMMEDIATE RELEASE Contact: HHS Press Office
November 15, 2019 202-690-6343
media@hhs,gov

Trump Administration Announces Historic Price Transparency
Requirements to Increase Competition and Lower Healthcare Costs for All
Americans

Two regulations advance the Trump Administration’s commitment to increasing price transparency

As directed by President Trump's Executive Order on Improving Price and Quality Transparency in
American Healthcare, today the Department of Health and Human Services is announcing that the
Centers for Medicare & Medicaid Services (CMS) is issuing two rules that take historic steps to increase
price transparency to empower patients and increase competition among all hospitals, group health plans
and health insurance issuers in the individual and group markets. One of the rules is the Calendar Year
(CY) 2020 Outpatient Prospective Payment System (OPPS) & Ambulatory Surgical Center (ASC) Price
Transparency Requirements for Hospitals to Make Standard Charges Public Final Rule. The second rule
is the Transparency in Coverage Proposed Rule. Both the final and proposed rules require that pricing
information be made publicly available.

"President Trump has promised American patients ‘A+’ healthcare transparency, but right now our system
probably deserves an F on transparency. President Trump is going to change that, with what will be
revolutionary changes for our healthcare system,” said HHS Secretary Alex Azar. "Today's transparency
announcement may be a more significant change to American healthcare markets than any other single
thing we've done, by shining light on the costs of our shadowy system and finally putting the American
patient in control.”

Consistent with the Executive Order on price and quality transparency, the Trump Administration is taking
action toward making sure that insured and uninsured Americans alike have the information necessary to
get an accurate estimate of the cost of the healthcare services they are seeking before they receive care.

“Under the status quo, healthcare prices are about as clear as mud to patients,” said CMS Administrator
Seema Verma. "Thanks to President Trump's vision and leadership, we are throwing open the shutters
and bringing to light the price of care for American consumers. Kept secret, these prices are simply dollar
amounts on a ledger; disclosed, they deliver fuel to the engines of competition among hospitals and

https:/Avww.bhs.gov/about/news/2019/11/15/trump-administration-announces-historic-price-transparency-and-lower-healthcaré-costs-for-all-americans... 1/4
1/19/2020 ..  Trumpadififisteation AnNoGHees HesthnCrlice Aakadarend) tréqubramehrd @th@awe Vor Perla Swef Healthcare Costs for All ...

insurers. This final rule and the proposed rule will bring forward the transparency we need to finally begin
reducing the overall healthcare costs. Today's rules usher in a new era that upends the status quo to
empower patients and put them first.”

In response to the Executive Order, the Department of Health and Human Services, the Department of
Labor, and the Department of the Treasury (collectively, the Departments) are issuing a proposed rule,
"Transparency in Coverage" that would require most employer-based group health plans and health
insurance issuers offering group and individual coverage to disclose price and cost-sharing information to
participants, beneficiaries, and enrollees up front. With this information, patients will have accurate
estimates of any out-of-pocket costs they must pay to meet their plan's deductible, co-pay, or co-
insurance requirements. This will make previously unavailable price information accessible to patients
and other stakeholders in a standardized way, allowing for easy comparisons.

If finalized, the proposed Transparency in Coverage rule would require health plans to:

e Give consumers real-time, personalized access to cost-sharing information, including an estimate of
their cost-sharing liability for all covered healthcare items and services, through an online tool that most
group heaith plans and health insurance issuers would be required to make available to all of their
members, and in paper form, at the consumer's request. This requirement would empower consumers
to shop and compare costs between specific providers before receiving care.

¢ Disclose on a public website their negotiated rates for in-network providers and allowed amounts paid
for out-of-network providers. Making this information available to the public is intended to drive
innovation, support informed, price-conscious decision-making, and promote competition in the
healthcare industry. Making this information public directly helps the consumer, but, more importantly,
creates new opportunities for researchers, employers and other developers to build new tools to help
consumers.

The proposed rule would also encourage health insurance issuers to offer new or different plan designs
that incentivize consumers to shop for services from lower-cost, higher-value providers by allowing
issuers to take credit for "shared savings" payments in their medical loss ratio (MLR) calculations.

In addition, the Administration is finalizing a rule that will require hospitals to provide patients with clear,
accessible information about their "standard charges” for the items and services they provide, including
through the use of standardized data elements, making it easier to shop and compare across hospitals,
as well as mitigating surprises. The final rule will require hospitals to make their standard charges public in
two ways beginning in 2021:

* Comprehensive Machine-Readable File: Hospitals will be required to make public all hospital standard
charges (including the gross charges, payer-specific negotiated charges, the amount the hospital is
willing to accept in cash from a patient, and the minimum and maximum negotiated charges) for ail

https:/Awww.hhs.gov/about/news/2019/11/15/trump-administration-announces-historic-price-transparency-and-lower-healthcare-costs-for-all-americans... 2/4
1/19/2020 -- Trump Aa@siisteation AnNobHeas Hirend lice aKepalahty Rdquiremehtdl a thérsade Sha PetiioAAe Laueh Healthcare Costs for All ...

items and services on the Internet in a single data file that can be read by other computer systems.
The file must include additional information such as common billing or accounting codes used by the
hospital (such as Healthcare Common Procedure Coding System (HCPCS) codes) and a description of
the item or service to provide common elements for consumers to compare standard charges from
hospital to hospital.

e Display of Shoppable Services in a Consumer-Friendly Manner: Hospitals will be required to make
public payer-specific negotiated charges, the amount the hospital is willing to accept in cash from a
patient for an item or service, and the minimum and maximum negotiated charges for 300 common
shoppable services in a manner that is consumer-friendly and update the information at least annually.

- Shoppable services are services that can be scheduled by a healthcare consumer in advance such
as x-rays, outpatient visits, imaging and laboratory tests or bundled services like a cesarean delivery,
including pre- and post-delivery care.

- The requirements for the consumer-friendly file are that the information must be made public in a
prominent location online that is easily accessible, without barriers, and it must also be searchable.
Item and service descriptions must be in ‘plain language’ and the shoppable service charges must be
displayed and grouped with charges for any ancillary services the hospital customarily provides with
the primary shoppable service.

In order to ensure that hospitals comply with the requirements, the final rule provides CMS with new
enforcement tools including monitoring, auditing, corrective action plans, and the ability to impose civil
monetary penalties of $300 per day. In response to public comments, CMS is finalizing that the effective
date of the final rule will be January 1, 2021 to ensure that hospitals have the time to be compliant with
these policies.

For a fact sheet on the Calendar Year (CY) 2020 Outpatient Prospective Payment System (OPPS) &
Ambulatory Surgical Center (ASC) Price Transparency Requirements for Hospitals to Make Standard

Charges Public final rule (CMS-1717-F2), please visit: https://www.cms.gov/newsroom/fact-sheets/cy-
2020-hospital-outpatient-prospective-payment-system-onps-policy-changes-hospital-price

For a fact sheet on the Transparency in Coverage Proposed Rule (CMS-9915-P), please visit:

https://www,.cms.gov/ room/fact-sheets/transparency-coverage-proposed-rule-cms-9915-p
The final rule (CMS-1717-E2)_ can be viewed here - PDE
The proposed rule (CMS-9915-P) can be viewed here - PDF

Hee

https:/Avww. hhs.gov/about/news/2019/11/15/trump-administration-announces-historic-price-transparency-and-lower-healthcare-costs-for-all-americans... 3/4
